Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on Dec. 26, 2019. It is noted, however, that applicant has not filed a certified copy of the Japanese application as required by 37 CFR 1.55.
It appears as though an attempt was made by the Office to retrieve the priority document, which attempt was not successful.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 3, line 6, the recitation “the pivot shaft” is confusing in that claim 1, from which claim 3 depends, already recites a plurality of pivot shafts (see claim 1, line 8), and it is not clear whether the reference in claim 3 should be to plural pivot shafts, or, if not, which of the plural shafts in claim 1 is being referenced.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Tamura (US 2016/0129783) in view of Shoji (US 2018/0135748). Tamura teaches a work vehicle with a body (overall, figure 1), including a floor (40) provided on the body to serve as a floor surface of an operation part to support an operator (e.g., accommodating the operator’s feet), a floor bracket (50, 51, 60, 61) configured to support the floor, a fuel tank (12) provided below the floor, the vehicle powered by an engine (7) with a transmission (internally of case 8) for providing the engine motive force to ground engaging members (5). 
While teaching at least a pedal (20) for providing operator control of the vehicle, Tamura is not specific on providing the pedal as configured to move the vehicle body forward or backward and comprising pivot shafts provided on the floor bracket between the floor and the fuel tank, and that the vehicle further comprises a hydrostatic continuously variable transmission comprising a trunnion shaft provided below the floor, wherein the trunnion shaft is connected to an arm portion, wherein the pedal comprises a link mechanism that connects the arm portion and the pivot shaft, and wherein the floor has an opening at a position corresponding to an operation range of the arm portion. 
Shoji teaches a known pedal arrangement which is disclosed with more specificity, including a pedal (4, 4f, 4b) configured to move the vehicle body forward or backward and comprising pivot shafts (8, 81) provided on at least a floor bracket (80 and 45, connected to frame portion 10a) directly below a floor (17); the vehicle further comprises a hydrostatic continuously variable transmission (2, ¶0025) comprising a trunnion shaft (20) provided below the floor, wherein the trunnion shaft (20) is connected to an arm portion (21), the pedal comprising a link mechanism (22, 23) that connects the arm portion (21) and the pivot shaft (8), and wherein the floor has an opening at a position corresponding to an operation range of the arm portion (not separately referenced; openings for 4f, 4b, illustrated in figure 2, the opening capable of allowing the arm portion and pedal to move throughout a range of motion). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the pedal structure which is not taught with substantial specificity in Tamura, as a pedal arrangement as taught by Shoji configured to move the vehicle body forward or backward and comprising pivot shafts provided on the floor bracket under the floor, and that the vehicle further comprises a hydrostatic continuously variable transmission comprising a trunnion shaft provided below the floor, wherein the trunnion shaft is connected to an arm portion, wherein the pedal comprises a link mechanism that connects the arm portion and the pivot shaft, and wherein the floor has an opening at a position corresponding to an operation range of the arm portion, for the purpose of providing a known specific power transfer mechanism (Tamura also not being specific on the transmission details) with a simple mechanical control to convey an operator’s command to allow control of the vehicle’s forward and rearward motion.
As regards the relative position with the fuel tank and connection to the floor bracket, to the extent that Shoji teaches the pedal structure mounted directly below the floor (and resultantly above any other element which would be lower below the floor), in the event of the combination, the taught location of the pivot shafts directly under the floor of Shoji would, in combination with Tamura, result in the shafts being located above the fuel tank as taught by Tamura, since Tamura’s fuel tank is located lower beneath the floor. 
While the reference to Shoji does not specifically teach that the shafts are connected to Tamura’s floor bracket, in the event of the combination, to the extent that Tamura teaches a number of floor bracket elements, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use the floor brackets as already taught and provided for by Tamura as a location for mounting the shafts taught by the modifying reference to Shoji for the purpose of utilizing the existing structure already provided by Tamura, rather than adding additional redundant structure. 
Allowable Subject Matter
Claims 2, 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The examiner comments that while it is not unknown to provide lubrication of control elements on shafts, the combined provision of grease nipples configured to supply grease to the plural pivot shafts, with the floor specifically provided with openings at positions corresponding to the grease nipples is not apparent from the currently available prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kamura et al. teach a vehicle floor structure; Clark et al., Goto et al. and Mitani et al. teach pedal control modules which mount to or are positioned in association with a vehicle floor; Fujiki, Tanigawa et al., Kurokawa and Miyazaki teach tractors with floors and fuel tanks below; Hettinger et al. teach an underfloor mount for a power reservoir which may be a fuel tank; and Tomioka teaches a forward/reverse pedal control.
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616